Citation Nr: 1026295	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1961 to November 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2003 and December 2004 rating decisions 
by a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for a right knee disability and a 
bilateral foot disability.  In June 2007, the Veteran testified 
before the Board at a hearing held at the RO.  In September 2007, 
the Board remanded the claim for additional development. 

The issue of entitlement to service connection for a bilateral 
foot condition is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


FINDING OF FACT

The Veteran's right knee disability (osteoarthritis) is as likely 
as not the result of an injury he sustained while in service.


CONCLUSION OF LAW

A right knee disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for some disorders, including arthritis, will be 
rebuttably presumed if manifested to a compensable degree within 
a year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

The Veteran asserts that he initially injured his right knee 
during a training exercise in which he had to repeatedly arise 
from a seated position on the firing range.  In June 2007 
testimony before the Board, he reported that he felt a "pop" in 
the right knee after twisting, and stated that he had had trouble 
with his right knee since that time.

Service medical records reflect that in early August 1962, the 
Veteran reported to sick call with complaints of having twisted 
his right knee while getting into position on the firing range.  
Physical examination revealed good range of motion, with 
tenderness on extreme flexion and extension.  There was 
additionally slight tenderness medially and in the popliteal 
fossa.  Stability was good.  The impression was right knee 
sprain.  He was assigned to light duty for five days.  At the end 
of August 1962, the Veteran again reported to sick call with 
complaints of right knee pain that had worsened after running.  
Physical examination revealed slight pain medially, but was 
otherwise normal.  He was advised to wear an Ace bandage.  On 
follow up examination one week later, the Veteran reported that 
his knee pain had persisted.  He was instructed as to knee 
exercises.  One week later, he was given a shot of hydrocortisone 
for pain.  The next complaint related to right knee pain is dated 
in September 1963, when the Veteran underwent examination prior 
to his separation from service.  At that time, he complained of 
experiencing occasional locking of his right knee.  It was noted 
that he had torn his cartilage 14 months ago.  He was referred 
for additional orthopedic consultation.  On orthopedic 
consultation, he complained of a giving way sensation in his 
right knee.  Physical examination revealed full range of motion 
of the right knee, with no effusion, swelling, or ligamentous 
laxity.  X-ray examination revealed possible osteochondritis 
dissecans.  No surgery was indicated.  He was counseled regarding 
physical therapy.

Post-service treatment records reflect a history of 
osteoarthritis.  Although the Veteran contends that he underwent 
knee surgery twice since separating from service at private 
facilities, in September 2009, he informed the VA that the 
private hospitals no longer retained his records and are 
therefore unavailable for review.

On March 2010 VA examination, the Veteran reported that a few 
years after he separated from service, he underwent surgery for 
torn cartilage.  The knee pain improved but continued to persist, 
necessitating a second knee surgery in 1985.   He stated that he 
continued to experience daily pain, greatest in the morning.  
After physically examining the Veteran and reviewing the claims 
file, the examiner concluded that it was most likely that the 
Veteran's current right knee disability was related to his 
service.  In so determining, the examiner explained that the 
Veteran was diagnosed with osteochondritis dessicans during 
active duty, and additionally reported continuous knee pain on 
separation examination, indicating a chronic knee problem.  The 
examiner explained that the diagnosis of osteochondritis 
dessicans in and of itself connoted a chronic knee problem, and 
therefore it would be expected that the Veteran would continue to 
suffer from knee trouble after separating from service, leading 
to his current osteoarthritis.  

In this case, the service medical records reflect that the 
Veteran injured his right knee in August 1962, early in his 
service, and that he continued to experience right knee problems 
and pain for the remainder of his service, as was noted on 
September 1963 separation examination.  The Veteran was diagnosed 
with osteochondritis dessicans while in service, which the March 
2010 VA examiner has clarified indicated the presence of a 
chronic knee disability that would have most likely continued to 
exist after separation from service and was most likely related 
to the current right knee disability.  Despite the fact that 
there is a lack of post-service treatment records related to a 
right knee disability following service and up until October 
2004, the Veteran has indicated that he continued to have right 
knee pain warranting two right knee surgeries, one of which took 
place in the 1960's.  The Veteran is competent to give evidence 
about the nature of knee pain that he experienced since service.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability, are subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  The Board finds that the Veteran's testimony in that 
regard is credible.  Therefore, the Veteran's contentions 
regarding continuity of symptomotology since service comports 
with the type and kind of injury he sustained in service, and, 
moreover, it was the March 2010 VA examiner's opinion that his 
current right knee disability is related to his service.  

Accordingly, the Board finds that the competent and credible 
evidence of record supports service connection a right knee 
disability.  Accordingly, service connection for a right knee 
disability is granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is granted.


REMAND

Additional development is necessary prior to further disposition 
of the claim for service connection for a bilateral foot 
condition. 

The Veteran contends that his current bilateral foot condition, 
plantar fasciitis, developed in basic training, while completing 
field maneuvers wearing a 40 pound backpack and walking up a 
1,500 foot elevation for over 22 miles.  He contends that during 
those marches, he injured his Achilles tendon which caused his 
plantar fasciitis.  He contends that at the time of injury he 
could not walk well for two weeks, and that he has since 
experienced foot trouble that requires foot inserts and 
exercises.  

The Veteran's service medical records are negative for 
complaints, diagnosis, or treatment for any bilateral foot 
disability.  However, the Veteran is competent to testify as to 
service incurrence and continuity of symptomotology capable of 
lay observation, such as foot and ankle pain, and trouble 
walking.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
A September 2005 VA treatment record reflects that the Veteran 
was being treated for plantar fasciitis by a private physician.  
The records reflect that plantar fasciitis is listed as an 
ongoing medical problem for the Veteran.  Because the Veteran is 
competent to testify as to the continuity of symptomatology of a 
bilateral foot condition, and he has not yet been afforded a VA 
examination with respect to this claim, the relationship between 
the Veteran's current symptomatology and those that he 
experienced in service remains unclear to the Board, and a remand 
for an etiological opinion is therefore necessary.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
any bilateral foot disability.  The claims 
file must be reviewed by the examiner and 
the examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided.  The 
examiner should specifically opine as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran's bilateral foot condition is 
related to his active service.  In addition 
to the service medical records, the 
examiner should consider the Veteran's 
statements regarding his symptoms in 
service and his statements of continuous 
symptoms of foot problems after service.  
If the Veteran's current bilateral foot 
condition is attributable to factors 
unrelated to his military service, the 
examiner should specifically so state.

3.  Then, readjudicate the claim for 
service connection for a bilateral foot 
condition.  If action remains adverse to 
the Veteran, issue a supplemental statement 
of the case and allow the appropriate time 
for response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________ 
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

